Citation Nr: 0335194	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  00-10 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left knee disability, 
claimed as torn cartilage of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in January 2000, wherein a claim of entitlement 
to service connection for a torn cartilage of the left knee 
was denied.  In June 2003, the veteran was afforded a 
videoconference hearing pursuant to the provisions of 
38 U.S.C.A. § 7107(e)(2) (West 2002).  During this hearing, 
the undersigned Acting Veterans Law Judge was located in 
Washington, D.C., and the veteran was located at the RO. 


REMAND

The Board has reviewed all of the information and evidence in 
the record.  The veteran maintains that his current left knee 
disability is attributable to a torn ligament in the left 
knee, which resulted from an in-service injury in or around 
1957.  He further maintains that, from July 1957 to November 
1957, he received treatment for the knee injury, which 
included knee surgery at the medical facility at Coco Solo 
Air Force Base in Panama.  See veteran's May 1999 responses 
to Request for Information Needed to Reconstruct Medical 
Data; notice of disagreement dated in February 2000; and 
transcript of the June 2003 videoconference hearing.)  The 
Board notes that the veteran's service medical records, 
including Surgeon General's Office extracts, and morning and 
sick reports, could not be located despite numerous efforts 
by the RO.  The RO determined that they likely were destroyed 
in a fire long ago.  

As for post-service medical treatment for the left knee, the 
veteran states that he was treated at both a VA medical 
center (VAMC) and by private physicians, including a "Dr. 
Laborde," and Drs. C. M. and M. W.  See June 2003 hearing 
transcript; transcript from June 2000 hearing at the RO; and 
treatment note from Dr. C. M. dated in August 2003.  

First, with respect to VA medical evidence, VAMC treatment 
records dated in early 2000 indicate a diagnosis of 
degenerative osteoarthritis in both knees.  The record does 
not contain a report of a VA medical examination opining as 
to the causal or 
etiological relationship, if any, between the degenerative 
osteoarthritis of the knees and active duty.  

As for treatment records from private physicians, the veteran 
indicated at the June 2003 hearing that a "Dr. Laborde" 
treated him for the left knee disability.  See hearing 
transcript.  However, the record does not contain any 
evidence of such treatment.  

As for treatment with Dr. C. M., a treatment note dated in 
August 2003 is the only record from Dr. C. M. in the claim 
folder.  It also is the only medical evidence in the record 
linking service to the claimed left knee disability.  Dr. C. 
M. stated in his August 2003 treatment note: "[The veteran] 
has severe DJD [degenerative joint disease] of [the left] 
knee which occurred as a result of the injury he sustained in 
1957 while serving in the U.S. Army and the subsequent 
surgery (medial meniscectomy) that he had for the injury."  
However, the Board notes that Dr. C. M. also indicated in the 
same note that he had first seen the veteran on July 16, 
2003, only about a month before he issued his opinion on the 
causal nexus between service and the degenerative joint 
disease of the left knee.  There are no other records from 
Dr. C. M. containing clinical findings or test results to 
support his conclusory opinion.  Moreover, given that there 
are no service medical records in this case, the Board is 
inclined to conclude that Dr. C. M.'s opinion on causal nexus 
was based solely upon the veteran's accounting of the alleged 
in-service injury.                    

Finally, the Board has reviewed the treatment notes of Dr. M. 
W. dated between 1994 and 1999.  They apparently pertain to 
treatment for a number of health problems, but not for the 
left knee disability.  
 
In light of the foregoing, the Board finds that further 
evidentiary development is warranted to determine whether the 
veteran's claimed left knee disability is attributable to 
service.  (In fact, at the June 2003 hearing, the veteran's 
representative indicated that a VA medical examination would 
be appropriate to determine the causal relationship, if any, 
between the claimed disability and active duty.)  

This remand will also ensure that the notification and 
development requirements mandated by the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA) and described in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) are 
fulfilled.  Also, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court found 
that the 30-day period provided in 38 C.F.R. § 3.159 (b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, because this case is being remanded for the 
reasons stated above, the RO must take this opportunity to 
inform the appellant of the proper time in which he is 
allowed to respond to a VCAA notice.

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  The RO must review the claims file, 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  In particular, the 
regional office should inform the veteran 
of the type of evidence required from him 
and what evidence VA will obtain (with 
assistance from him) in order to 
substantiate his claim.  The veteran 
should also be informed that VA will 
assist him in obtaining identified 
evidence, should he require such 
assistance.

2.  The RO shall obtain and associate 
with the veteran's claim folder the 
records of a "Dr. Laborde."  The RO is 
to obtain from the veteran and/or his 
representative more specific information 
about "Dr. Laborde" to permit a written 
request to him or her seeking copies of 
medical records pertaining to the 
veteran's left knee.  The RO also is to 
seek the veteran's permission for the 
release of the doctor's records directly 
to the RO in the form of a signed 
authorization form as necessary to 
accomplish this directive.   

3.  The RO is to schedule the veteran for 
a VA medical examination to determine 
whether there is a causal or etiological 
relationship between service and the left 
knee disability now claimed.  The VA 
medical examiner should be provided with 
a complete copy of the veteran's claim 
folder prior to the examination, which 
should include, if possible, the records 
of "Dr. Laborde" (see above).  In 
rendering the opinion, the examiner 
should use the language "unlikely," 
"as likely as not" or "likely."  (The 
term "as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  
The RO is to obtain and associate with 
the claim folder the report of the VA 
medical examination.  

4.  After the above directives are 
complete, and after any action or actions 
required by the submittal of information 
or evidence by the veteran in response to 
the directives above, or expiration of 
the appropriate time for the veteran to 
furnish any such information or evidence, 
the RO should review all evidence 
associated with the claim folder 
subsequent to October 2002, when the 
Supplemental Statement of the Case (SSOC) 
was issued.  If the decision remains in 
any manner adverse to the veteran, he and 
his representative should be furnished 
with an updated SSOC and with an 
appropriate period of time within which 
to respond thereto.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations 
and the VCAA.  The case should then be 
returned to the Board for further review, 
as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action on this REMAND order until he 
is so informed.  


The purpose of this REMAND is to ensure that the VA has fully 
assisted the veteran in obtaining relevant evidence and that 
there is adequate evidentiary development to support a 
decision on the merits of the claim.  No inferences as to the 
ultimate disposition of this claim should be made.


                 
_________________________________________________
	J. ANDREW AHLBERG
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


